Citation Nr: 1821802	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  10-00 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected degenerative arthritis of the lumbar spine.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1995 to May 1999, from November 2001 to July 2005, and from November 2007 to July 2008.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This matter was previously before the Board in July 2013, March 2016, December 2016, and September 2017, at which time the Board remanded the claim for additional evidentiary and procedural development.  Most recently in September 2017, the Board remanded the claim to attempt to ascertain private and chiropractic treatment records for the Veteran's back disability since July 2008, associate with the claims file outstanding VA treatment records since March 2016, schedule the Veteran for a VA examination to ascertain the current severity of the back disorder, and issue a supplemental statement of the case (SSOC) if any benefit was denied by the Agency of Original Jurisdiction (AOJ).  There was substantial compliance with the Board's September 2017 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board must remand the claim again for additional evidentiary development.  Specifically, in a March 2018 statement, the Veteran asserted that he experienced a flare-up of his lumbar spine symptoms in March 2018 and was treated by his VA primary care provider on March 12, 2018 for these exacerbated symptoms.  He submitted a one-page VA primary care physician's note dated March 12, 2018, from the VA Heartland-West Veterans Integrated Service Network (VISN) 15.  This document indicates that the Veteran's back began to spasm the day before, it had not relaxed since that time, and he needed to see another medical professional for these symptoms; however, it is clear that this VA treatment record contains additional pages and findings.  Apart from this one-page document, the claims file does not contain any VA treatment records for the Veteran's lumbar spine disability since January 25, 2018.  Thus, outstanding VA treatment records since January 25, 2018, pertaining to the Veteran's lumbar spine disability should be associated with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1. Associate with the claims file all outstanding VA treatment records for the Veteran's degenerative arthritis of the lumbar spine disability since January 25, 2018, including any VA treatment records located at the VA Heartland-West VISN 15 facility and to include the entirety of a March 12, 2018, primary care physician's note.  See VBMS entry with document type, "Medical Treatment Record-Government Facility," receipt date 03/22/2018, at page 1.  

2. After completing Step 1, and any other development deemed necessary, readjudicate the claim of entitlement to an initial disability rating in excess of 10 percent for service-connected degenerative arthritis of the lumbar spine in light of the new evidence.  If any benefit sought on appeal remains denied, an SSOC should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of 

Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

